      Case 1:18-cr-00041-DLC Document 476 Filed 11/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :                 18cr41 (DLC)
                                      :
 JASON CHRISTIAN,                     :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     An Order of September 17 granted Jason Christian’s request

for counsel and appointed David Wikstrom to assist Christian in

making his petition for compassionate release.         In a letter of

November 12, received and docketed on November 18, Christian

reports that he had been unable to contact Mr. Wikstrom.

Accordingly, it is hereby

     ORDERED the Mr. Wikstrom shall contact Christian as soon as

possible.

     IT IS FURTHER ORDERED that the motion for reduction of

sentence pursuant to § 3582 shall be filed by December 18, 2020.

The Government shall file any response by January 15, 2021.

     IT IS FURTHER ORDERED that the Clerk of Court is directed

to mail Christian a copy of this Order and note service on the
         Case 1:18-cr-00041-DLC Document 476 Filed 11/19/20 Page 2 of 2



docket.

Dated:       New York, New York
             November 19, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       2
